United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-1029EA
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
Shelton Earl Corley,                    *        [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: June 16, 1998
                                Filed: June 19, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Shelton Earl Corley appeals the district court's denial of Corley's motion to
enforce his plea agreement. Corley sought enforcement of the government's agreement
to dismiss two weapons charges in exchange for Corley's guilty plea to a drug charge
and his continuing cooperation. Under a second plea agreement, however, the
government dismissed the drug charge and the weapons charges. We conclude
Corley's appeal is mooted by the dismissal of the challenged charges and dismiss for
lack of jurisdiction.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-